         Case 1:18-cv-00628-RA-RWL Document 17 Filed 04/07/21 Page 1 of 2


                                                                USDC-SDNY
                                                                DOCUMENT
UNITED STATES DISTRICT COURT                                    ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                   DOC#:
                                                                DATE FILED:


 JAWAUN FRANCIS,

                                   Petitioner,                 No. 18-CV-628 (RA)

                        v.
                                                             ORDER ADOPTING
 MICHAEL CAPRA,                                         REPORT & RECOMMENDATION
                                   Respondent.



RONNIE ABRAMS, United States District Judge:

       Petitioner Jawaun Francis, proceeding pro se, brings this petition for a writ of habeas corpus

pursuant to 28 U.S.C. § 2254, challenging his judgment of conviction for Murder in the Second

Degree and Criminal Possession of a Weapon in the Second Degree following a jury trial in New

York State Supreme Court, Bronx County. Francis argues that: 1) the trial court erred by not allowing

him to present a third-party culpability defense; 2) the guilty verdicts were against the weight of the

evidence; 3) several erroneous evidentiary rulings deprived him of a fair trial; and 4) his sentence of

23 years’ imprisonment was excessive. Now before the Court is Magistrate Judge Lehrburger’s

Report and Recommendation (the “Report”), which recommends dismissal of all claims as either

procedurally barred, non-cognizable for habeas review, or lacking merit. Dkt. 16. Neither party has

filed objections to the Report.

       A district court “may accept, reject, or modify, in whole or in part, the findings or

recommendations made” by a magistrate judge in a report and recommendation.                 28 U.S.C.

§ 636(b)(1). In the absence of specific, written objections, the Court may accept such a report so

long as the factual and legal bases supporting the findings are not clearly erroneous. See, e.g.,
          Case 1:18-cv-00628-RA-RWL Document 17 Filed 04/07/21 Page 2 of 2




Carmichael v. Chappius, 340 F. Supp. 3d 340, 345 (S.D.N.Y. 2018), aff’d, 811 F. App’x 41 (2d Cir.

2020). A decision is clearly erroneous “only if the reviewing court is left with the definite and firm

conviction that a mistake has been committed.” Clerveaux v. E. Ramapo Cent. Sch. Dist., 984 F.3d

213, 228 (2d Cir. 2021) (internal quotation marks omitted). Moreover, “a party generally waives

judicial review of an issue when he or she fails to make timely objection to a magistrate judge's report,

as long as all parties receive clear notice of the consequences of their failure to object.” DeLeon v.

Strack, 234 F.3d 84, 86 (2d Cir. 2000).

       In this case, Judge Lehrburger provided the parties with fourteen days to file written objections

to the Report, and warned that “[f]ailure to file timely objections will result in a waiver of objections

and will preclude appellate review.” Dkt. 16 at 30. Neither party submitted any objections. The

Court has reviewed the Report for clear error, and found none. The petition for a writ of habeas

corpus is accordingly dismissed. Because the petition makes no substantial showing of a denial of a

constitutional right, the Court will not issue a certificate of appealability. 28 U.S.C. § 2253(c)(2). The

Clerk of Court is respectfully directed to mail a copy of this order to Petitioner and to close this case.



SO ORDERED.

 Dated:          April 7, 2021
                 New York, New York

                                                        ________________________________
                                                        Ronnie Abrams
                                                        United States District Judge




                                                    2
